DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-10, 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Karlinsky et al., US 2017/0177997 A1 (Karlinsky), and further in view of Pike, US 6,411,378 B1 (Pike).
Regarding claim 9, Karlinsky teaches a method of examining a specimen (system and method of examining a semiconductor specimen)(Abstract), the method comprising: 
obtaining in a processing and memory circuitry (PMC) (processor and memory block 104)(Fig. 1; [0040]) data informative of an image of at least a part of a specimen (taking an image of a semiconductor specimen, to determine defects in the specimen)([0008-0009]), the image acquired by an examination tool (an image obtained by an examination modality such as optical inspection)([0011]) comprising a plurality of pixels (an optical image inherently being comprised of a plurality of pixels)([0110]); 
receiving in PMC (processor and memory block 104)(Fig. 1; [0040]) at least one characteristic of a defect of interest (receiving the characteristics of the defect, such as using known defect types can be used to plant a new defect in an image; additionally changing vector information of one or more pixels of the image can be done)([0077]); 
modifying (augmenting)([0016] and [0077]) by PMC (processor and memory block 104)(Fig. 1; [0040]) data informative of at least one pixel from the plurality of pixels (augmenting the pixels in the training sample by planting a new defect in the image)([0016]), wherein the modification is provided in accordance with the at least one characteristic of the defect of interest (wherein planting the defect can correspond to a known type of defect)([0077]) , thereby planting the defect of interest and obtaining modified image data (planting a new defect in an image to generate an augmented image)([0016] and [0077]);- 18 – and
08090.383 (L0383)processing by PMC (processor and memory block 104)(Fig. 1; [0040]) the modified image data to detect locations of potential defects of the specimen in accordance with a detection recipe (using the training images, such as images that have been augmented by planting a new defect into the image ([0080]), to detect defects in accordance with the examination (i.e. a recipe can be used) to train the DNN)(Fig. 4; [0005], [0054], [0058], and [0084-0093]).  
Karlinsky teaches planting a defect into a training image ([0077]) to train a DNN ([0071-0072]); and wherein the DNN is finely trained for specific examination-related application (Fig. 4; [0094]), so that it can detect specific defects ([0054] and [0058]). Though, Karlinsky teaches planning a defect into the image (i.e. obviously planting the image at a location of interest), 
Pike teaches an on-wafer apparatus and method for calibrating the sensitivity of a patterned wafer defect inspection tool during set-up which is used to detect defects on the surface of a semiconductor wafer during the stages of a fabrication process (Abstract); wherein receiving a location of interest associated therewith (backbone structure A2)(Fig. 2(a) and 2(c); col. 3, line 66 to col. 4 line 4); modifying corresponding to the location of interest (modifying the image to introduce the calibration structure 28; i.e. intentionally-introduced defect)(Figs. 2(a) and 2(c); col. 3, lines 50-54 and line 66 to col. 4, line 4); and determining whether the detected locations include the location of interest (detecting if the calibration structure, intentionally introduced defects, exists in the location of interest)(Fig. 4; col. 5, lines 54-63 and col. 6, lines 3-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karlinsky to include determining if the location where the defect was planted still has a defect since it allows for quick and accurate calibration of the sensitivity of the defect detection tool (Pike; col. 2, lines 30-34).

Regarding claim 10, Pike teaches further comprising: when the location of interest is not detected (when the defect of the calibration structure does not have the desired defect)(Fig. 4; col. 5, lines 64-65), modifying the detection recipe to enable detecting the planted defect of interest at the location of interest (adjusting the sensitivity setting so as to tune the defect inspection tool, and the wafer is scanned again (using the new sensitivity, i.e. new detection recipe)(col. 5, line 64 to col. 6, line 2).  

Regarding claim 12, Karlinsky teaches wherein obtaining the modified image data comprises adding to a value of the at least one pixel a second value provided as part of the at least one characteristic (the augmentation of the image can include changing vector information of one or more pixels of the image and additionally augmented using defect-related data, and/or amplify a defectiveness of a pre-existing defect in the image)([0077]).  

Regarding claim 13, Karlinsky teaches wherein the detection recipe (wherein the examination includes examination recipes)([0005]) comprises a set of instructions to: determine a grade for each pixel from the plurality of pixels (per-pixel map of values)([0065]), the grade indicative of a probability that the pixel reflects a defect or a part thereof (the value being indicative of the probability the pixel is a defect)([0006] and [0065-0066]); set a threshold (such as a binary threshold)([0065-0066] and [0118]); and detect as potential defects only pixels for which the respective grade exceeds the threshold (providing a binary image in which only pixels belonging to the defect get a “1” value and non-defected pixels get a “0” value; thus obtaining data information of true defects)([0118]).  

Regarding claim 14, Pike teaches further comprising: subject to the location of interest not being detected (when the defect of the calibration structure does not have the desired defect)(Fig. 4; col. 5, lines 64-65), modifying the threshold (modifying the sensitivity, which acts as a threshold)(col. 5, line 64 to col. 6, line 2) in the detection recipe to enable detecting the planted defect of interest at the location of interest (adjusting the sensitivity setting so as to tune the defect inspection tool, and the wafer is scanned again (using the new sensitivity, i.e. new detection recipe)(col. 5, line 64 to col. 6, line 2).  

Regarding claim 15, Pike teaches wherein the location of interest is one of the following: an absolute location, a repetitive location, a random location, a location relative to a predetermined pattern, or a location relative to a predetermined location (wherein the location is relative to a predetermined pattern; i.e. the backbone structure)(Fig. 2(a-c); col. 3, line 66 to col. 4 line 4).  

Regarding claim 16, Karlinsky teaches wherein the at least one characteristic is a type, a color, a geometrical characteristic, an amplitude, a parity, an electrical characteristic, or a (wherein known types of defects can be used to plant a new defect in an image)([0077]).

Regarding claim 1, see the rejection made to claim 9 as well as Pike for an examination system (defect detection system)(col. 3, line 32-35) planting the defect of interest into the location of interest (modifying the image to introduce the calibration structure 28; i.e. intentionally-introduced defect, into the location of interest; i.e. backbone structure)(Figs. 2(a) and 2(c); col. 3, lines 50-54 and line 66 to col. 4, line 4), and determining whether the detected locations of potential defects include the location of interest (detecting if the calibration structure, intentionally introduced defects, exists in the location of interest)(Fig. 4; col. 5, lines 54-63 and col. 6, lines 3-11), for they address all the limitations within this claim.

Regarding claim 2, see the rejection made to claim 10 as well as Pike for an examination system (defect detection system)(col. 3, line 32-35) planting the defect of interest into the location of interest (modifying the image to introduce the calibration structure 28; i.e. intentionally-introduced defect, into the location of interest; i.e. backbone structure)(Figs. 2(a) and 2(c); col. 3, lines 50-54 and line 66 to col. 4, line 4), and determining whether the detected locations of potential defects include the location of interest (detecting if the calibration structure, intentionally introduced defects, exists in the location of interest)(Fig. 4; col. 5, lines 54-63 and col. 6, lines 3-11), for they address all the limitations within this claim.

Regarding claim 4, see the rejection made to claim 12 as well as Pike for an examination system (defect detection system)(col. 3, line 32-35) planting the defect of interest into the location of interest (modifying the image to introduce the calibration structure 28; i.e. intentionally-introduced defect, into the location of interest; i.e. backbone structure)(Figs. 2(a) and 2(c); col. 3, lines 50-54 and line 66 to col. 4, line 4), and determining whether the detected locations of potential defects include the location of interest (detecting if the calibration structure, intentionally introduced defects, exists in the location of interest)(Fig. 4; col. 5, lines 54-63 and col. 6, lines 3-11), for they address all the limitations within this claim.

Regarding claim 5, see the rejection made to claim 13 as well as Pike for an examination system (defect detection system)(col. 3, line 32-35) planting the defect of interest into the location of interest (modifying the image to introduce the calibration structure 28; i.e. intentionally-introduced defect, into the location of interest; i.e. backbone structure)(Figs. 2(a) and 2(c); col. 3, lines 50-54 and line 66 to col. 4, line 4), and determining whether the detected locations of potential defects include the location of interest (detecting if the calibration structure, intentionally introduced defects, exists in the location of interest)(Fig. 4; col. 5, lines 54-63 and col. 6, lines 3-11), for they address all the limitations within this claim.

Regarding claim 6, see the rejection made to claim 14 as well as Pike for an examination system (defect detection system)(col. 3, line 32-35) planting the defect of interest into the location of interest (modifying the image to introduce the calibration structure 28; i.e. intentionally-introduced defect, into the location of interest; i.e. backbone structure)(Figs. 2(a) and 2(c); col. 3, lines 50-54 and line 66 to col. 4, line 4), and determining whether the detected locations of potential defects include the location of interest (detecting if the calibration structure, intentionally introduced defects, exists in the location of interest)(Fig. 4; col. 5, lines 54-63 and col. 6, lines 3-11), for they address all the limitations within this claim.

Regarding claim 7, see the rejection made to claim 15 as well as Pike for an examination system (defect detection system)(col. 3, line 32-35) planting the defect of interest into the location of interest (modifying the image to introduce the calibration structure 28; i.e. intentionally-introduced defect, into the location of interest; i.e. backbone structure)(Figs. 2(a) and 2(c); col. 3, lines 50-54 and line 66 to col. 4, line 4), and determining whether the detected locations of potential defects include the location of interest (detecting if the calibration structure, intentionally introduced defects, exists in the location of interest)(Fig. 4; col. 5, lines 54-63 and col. 6, lines 3-11), for they address all the limitations within this claim.

Regarding claim 8, see the rejection made to claim 16 as well as Pike for an examination system (defect detection system)(col. 3, line 32-35) planting the defect of interest into the location of interest (modifying the image to introduce the calibration structure 28; i.e. intentionally-introduced defect, into the location of interest; i.e. backbone structure)(Figs. 2(a) and 2(c); col. 3, lines 50-54 and line 66 to col. 4, line 4), and determining whether the detected locations of potential defects include the location of interest (detecting if the calibration structure, intentionally introduced defects, exists in the location of interest)(Fig. 4; col. 5, lines 54-63 and col. 6, lines 3-11), for they address all the limitations within this claim.

Regarding claim 17, see the rejection made to claim 9 as well as Karlinsky for a non-transitory computer readable storage medium comprising instructions, which when executed by a processor, cause the processor to perform operations ([0021]), for they address all the limitations within this claim.

Regarding claim 18, see the rejection made to claim 10 as well as Karlinsky for a non-transitory computer readable storage medium comprising instructions, which when executed by a processor, cause the processor to perform operations ([0021]), for they address all the limitations within this claim.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Karlinsky et al., US 2017/0177997 A1 (Karlinsky), Pike, US 6,411,378 B1 (Pike), and further in view of Onishi, US 2006/0067571 A1 (Onishi).
Regarding claim 11, Karlinsky teaches changing vector information of one or more pixels of the image ([0077]), as well as changing pixels to a “1” or a “0” value ([0118]). Pike teaches an on-wafer apparatus and method for calibrating the sensitivity of a patterned wafer defect inspection tool during set-up which is used to detect defects on the surface of a semiconductor wafer during the stages of a fabrication process (Abstract); and wherein a difference image can (col. 4, lines 7-15). However, neither explicitly teaches wherein a value of at least one pixel is changed to an absolute value.
Onishi teaches a defect detection apparatus (Abstract); and wherein a value of at least one pixel is changed to an absolute value (acquire a differential absolute value image)([0040] and [0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include modifying the pixels based on an absolute value since it allows for the planted defects in Karlinsky and Pike to be detected with high efficiency (Onishi; [0007]).

Regarding claim 3, see the rejection made to claim 11 as well as Pike for an examination system (defect detection system)(col. 3, line 32-35) planting the defect of interest into the location of interest (modifying the image to introduce the calibration structure 28; i.e. intentionally-introduced defect, into the location of interest; i.e. backbone structure)(Figs. 2(a) and 2(c); col. 3, lines 50-54 and line 66 to col. 4, line 4), and determining whether the detected locations of potential defects include the location of interest (detecting if the calibration structure, intentionally introduced defects, exists in the location of interest)(Fig. 4; col. 5, lines 54-63 and col. 6, lines 3-11), for they address all the limitations within this claim.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov